Citation Nr: 0712024	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-33 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for a back 
disability.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for a groin 
and/or lower abdominal disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
tinnitus, and found no new and material evidence had been 
submitted to reopen his service connection claims for a back 
disability, and for disabilities of the groin and/or lower 
abdomen.  The veteran subsequently initiated and perfected 
appeals of these determinations.  In December 2006, the 
veteran testified before the undersigned Veterans Law Judge, 
seated at the RO.  

Review of the record indicates service connection for 
tinnitus was originally denied as not well-grounded in April 
2000.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, and provided for the reconsideration of any claim 
denied as not well-grounded after the U.S. Court of Appeals 
for Veterans Claims (Court) decision issued in Morton v. West 
[12 Vet. App. 477 (1999)] but prior to the enactment of the 
VCAA.  In March 2001, the veteran filed a motion for such 
reconsideration regarding his service connection claim for 
tinnitus.  





FINDINGS OF FACT

1.  Competent evidence of a medical nexus between an in-
service disease or injury and a current diagnosis of tinnitus 
has not been presented.  

2.  Within an April 2000 rating decision, the RO denied the 
veteran's application to reopen his service connection claim 
for a back disability; this decision was not appealed.  

3.  Within a March 1989 decision, the Board denied the 
veteran service connection for a disorder of the lower 
abdomen.  

4.  Evidence associated with the claims folder since the 
April 2000 rating decision is either cumulative or redundant 
of evidence previously of record, or is not so significant 
that it must be considered in order to fairly decide the 
merits of the service connection claim for a back disability.

5.  Evidence associated with the claims folder since the 
March 1989 Board decision is either cumulative or redundant 
of evidence previously of record, or is not so significant 
that it must be considered in order to fairly decide the 
merits of the service connection claim for a groin/lower 
abdominal disability.


CONCLUSIONS OF LAW

1.  As tinnitus was not incurred as a result of active 
military service, service connection for tinnitus must be 
denied.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  

2.  The April 2000 rating decision that declined to reopen 
the veteran's service connection claim for a back disability 
is final.  38 U.S.C.A. § 7105 (West 2002).  

3.  The evidence received since the RO's April 2000 rating 
decision is not new and material, and the claim for service 
connection for a back disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

4.  The March 1989 Board decision that denied the veteran 
service connection for a disorder of the lower abdomen is 
final.  38 U.S.C.A. § 7104 (West 2002).  

5.  The evidence received since the Board's March 1989 
determination is not new and material, and the claim for 
service connection for a groin/lower abdominal disability is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to assist and inform

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in May 2001, as well as subsequent documents, 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claims.  The May 2001 letter informed the claimant that 
additional information or evidence was needed to support the 
claims and asked the claimant to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  The Board notes that at his 
December 2006 personal hearing, the veteran gave notice of 
recent additional private treatment records not yet submitted 
to VA, and requested a 60-day stay of proceedings to submit 
this relevant evidence to VA.  While a 60-day stay was 
afforded the veteran, no additional records have been 
received by VA.  "[T]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In the absence of the veteran's cooperation in obtaining 
private medical records, which VA cannot obtain without his 
permission, VA has no further obligations regarding its duty 
to assist.  There is no indication in the record that any 
other additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.

With respect to VA duties regarding reopening claims for 
service connection based upon the need for submission of new 
and material evidence, the Board takes note of the special 
requirements for such notice specified by the Court in Kent 
v. Nicholson [20 Vet. App. 1 (2006)].  Essentially, under 
Kent, the veteran must be apprised as to the requirements 
both as to the underlying service connection claim and as to 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  In its May 2001 letter 
to the veteran, the RO informed him of the need to submit 
"evidence of a chronic condition of the back, abdomen, and 
groin since your release from active duty or evidence of a 
current condition that is related to the condition you had in 
service."  The Board finds this and subsequent notices 
sufficient to meet VA's obligations to inform and assist the 
veteran in the development of his claims to reopen.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned, should 
his claims be granted, in March 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Overall, all legal 
duties required of VA have been met.  

II.  Service connection - Tinnitus

The veteran seeks service connection for tinnitus.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

At the time he was examined for service entrance in June 
1973, the veteran's hearing was within normal limits, and he 
denied any history of hearing loss or ear trouble.  During 
service, he was not diagnosed with or seek treatment for an 
ear or hearing related disability, to include tinnitus.  On 
his service separation examination in May 1975, his hearing 
was again within normal limits, and he continued to deny any 
history of hearing loss or ear trouble.  

Subsequent to service, according to his December 2006 hearing 
testimony, the veteran has experienced ringing in his ears 
bilaterally.  He attributed this to his military service in 
an artillery unit, due to which he was exposed to acoustic 
trauma.  He also reported private treatment for his hearing 
loss and tinnitus, but has not made those records available 
to VA.  As noted above, VA is unable to obtain any such 
records without the veteran's permission, and thus may not 
consider them at this time.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence is against the veteran's 
service connection claim for tinnitus, as such a disability 
was not incurred during military service, and has not been 
diagnosed at present.  As noted above, the veteran's service 
medical records are negative for any diagnosis of or 
treatment for tinnitus, or any hearing-related disability.  
Additionally, the veteran has not presented a current 
diagnosis of such a disorder.  In the absence of an in-
service disease or injury resulting in a current diagnosis of 
tinnitus, service connection for tinnitus must be denied.  

The veteran has himself asserted that he has a current 
diagnosis of tinnitus which began during military service.  
However, as a layperson, he is not capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4) (2006).  As service and post-service 
medical records provide no basis to grant this claim, and in 
fact provide evidence against this claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson [20 Vet. App. 79 (2006)], in 
service connection claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for tinnitus, as such 
a disability was not incurred during military service, 
according to the evidence of record.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. New and material evidence

The veteran seeks to reopen previously denied service 
connection claims for disabilities of the back and of the 
groin/lower abdomen.  These issues were previously before the 
Board in March 1989, at which time they were denied in a 
final Board decision.  See 38 U.S.C.A. § 7104 (West 2002).  
More recently, the RO issued an April 2000 rating decision 
which found no new and material evidence had been submitted 
to reopen the service connection claim for a back disability.  
In the absence of a timely notice of disagreement, these 
decisions are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For claims received prior to August 29, 
2001, as is the case here, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

a. Back disability

In support of his application to reopen his service 
connection claim for a back disability, the veteran has 
submitted numerous private treatment records, as well as his 
own contentions.  For the reasons to be discussed below, this 
evidence is not new and material, and his claim therefore may 
not be reopened.  

Considering first the private medical records submitted from 
Drs. L.M., D.C.; A.F.M., D.C.; and K.H., D.C., the Board 
concedes that these records are new, in that they were not of 
record at the time of the prior final denial.  However, these 
records are not material, as they merely establish a current 
diagnosis of a back disability, diagnosed as a cervical 
and/or lumbar strain.  These records do not indicate onset of 
a back disability prior to 1986, when the veteran was 
reportedly in a motor vehicle accident and began seeking 
treatment for a back disability.  They do not suggest that 
such a back disability was incurred during military service, 
the basis of the prior April 2000 denial.  None of the 
additional medical records suggest onset of a back disability 
prior to approximately 1986, more than 10 years after the 
veteran's 1975 service separation.  At the time of the RO's 
prior final decision, it found no evidence of the onset of a 
chronic back disability during military service.  As the 
evidence submitted since that time does not suggest the onset 
of a low back disability during military service, the Board 
does not find it both new and material, and his application 
to reopen must be denied.  

The veteran has himself alleged that he injured his low back 
during military service, and he has submitted a statement 
from his wife indicating a history of back pain since they 
first met approximately 11 years ago.  However, as 
laypersons, they are not capable of making medical 
conclusions, thus, these statements regarding causation are 
not competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Additionally, these contentions are 
essentially similar to those previously considered and 
rejected by VA, and they do not constitute new and material 
evidence.  

In conclusion, the veteran has not submitted new and material 
evidence to reopen his claim for service connection for a 
back disability.  In the absence of the submission of new and 
material evidence, his application to reopen this claim must 
be denied.  As a preponderance of the evidence is against the 
application to reopen, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  

b. Groin/lower abdomen disability

The veteran also seeks to reopen his claim for a disability 
of the groin and/or abdomen.  The last final denial of this 
claim was by the Board in March 1989.  Since that time, the 
veteran has submitted private medical treatment records as 
well as his own contentions in support of his application to 
reopen.  For the reasons to be discussed below, this evidence 
is not new and material, and his claim therefore may not be 
reopened.  

Considering first the private medical records submitted from 
various private sources, including Drs. L.M., D.C.; A.F.M., 
D.C.; and K.H., D.C., the Board concedes that these records 
are new, in that they were not of record at the time of the 
prior final denial.  However, these are records are not 
material, as they do not suggest a disability of the abdomen 
or groin prior to 1986, when the veteran was reportedly in a 
motor vehicle accident.  At the time of the Board's prior 
final decision, it concluded the veteran's "[l]ower 
abdominal and groin pain in service was acute and 
transitory," with no indication of chronic disability.  None 
of the evidence received subsequent to that determination 
suggests any current disability of the lower abdomen or groin 
had its onset during service, or is otherwise related to an 
in-service disease or injury.  As the evidence submitted 
since that time does not suggest the onset of a chronic 
abdominal or groin disability during military service, the 
Board does not find it new and material, and his application 
to reopen must be denied.  

The veteran has himself alleged that he injured his abdomen 
and groin during military service.  However, as a layperson, 
he is not capable of making medical conclusions, thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Additionally, these contentions are essentially similar to 
those previously considered and rejected by VA, and they do 
not constitute new and material evidence.  

In conclusion, the veteran has not submitted new and material 
evidence to reopen his claim for service connection for a 
disability of the groin and/or lower abdomen.  In the absence 
of the submission of new and material evidence, his 
application to reopen this claim must be denied.  As a 
preponderance of the evidence is against the application to 
reopen, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for tinnitus is denied.  

New and material evidence not having been received, the 
application to reopen the claim for service connection for a 
back disability is denied.

New and material evidence not having been received, the 
application to reopen the claim for service connection for a 
groin/lower abdominal disability is denied.




____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


